



COURT OF APPEAL FOR ONTARIO

CITATION: Bannister v. Toronto (City), 2014
    ONCA 48

DATE: 20140122

DOCKET: C57192

Rouleau, van Rensburg and Benotto JJ.A.

BETWEEN

James Bannister and Elaine Gurney

Plaintiffs

and

The City of Toronto, The Nordic Insurance Company
    of Canada,
Toronto
Hydro Energy Services
Inc.,
The City of Mississauga
and
Enersource Hydro Mississauga Services
    Inc.

Appellant
/
Respondent
/Defendants

David G. Boghosian and Laura Day, for the appellant the
    City of Mississauga

Andrew A. Evangelista and Avi Cole for the respondent
    Enersource Hydro Mississauga Services Inc.

Reeva Finkel, for the respondent Toronto Hydro Energy
    Services Inc.

Heard: January 7, 2014

On appeal from the judgment of Justice
Edward
    M. Morgan
of the Superior Court of Justice, dated June 6, 2013, with
    reasons reported at 2013 ONSC 3326.

van Rensburg J.A.:

[1]

The City of Mississauga appeals the dismissal of its crossclaim and the
    action against Enersource Hydro Mississauga.

[2]

In these proceedings the main action involves a serious personal injury
    claim arising out of a collision between a bicycle and a car that occurred on
    February 28, 2007 on Renforth Drive on the bridge over Highway 401 (the
    Renforth bridge).  The plaintiffs allege that at the time of the accident a
    number of streetlights were not illuminated along both sides of the bridge, and
    that the reduced visibility caused or contributed to the accident.  The
    defendants to the action include the City of Toronto and its contractor Toronto
    Hydro Energy Services Inc. (Toronto Hydro) and the City of Mississauga and
    its contractor Enersource Hydro Mississauga Services Inc. (Enersource). 
    There are crossclaims between the defendants.

[3]

Subsections 29(1) and (2) of the
Municipal Act, 2001
, S.O. 2001,
    c. 25 provide that boundary roads and bridges are under the joint jurisdiction
    of the municipalities on either side of the boundary line.  The parties to the
    appeal agree that the Renforth bridge is part of a boundary road located
    between Toronto and Mississauga, and that the west side of the bridge is
    geographically located within the City of Mississauga, while the east side is
    within the City of Toronto.  At issue is responsibility for the streetlights on
    the west side of the bridge.  According to the evidence, the street lights on
    the west side of the bridge had never been maintained by Enersource, and were
    energized by Toronto Hydro.

[4]

The motion judge considered a summary judgment motion, seeking dismissal
    of the claim and crossclaim against Enersource.  The motion was opposed by the
    City of Mississauga.  Summary judgment was granted, after the motion judge
    concluded that there was no basis on which Enersource could be liable to any
    party.  The plaintiff and the other parties to the litigation took no position
    in response to the issues on the motion and the appeal.
[1]

[5]

For the reasons that follow, I conclude that the motion judge erred in
    granting summary judgment in this case, and would therefore allow the appeal.

[6]

Central to the question of Enersources liability is its agreement with
    the City of Mississauga.  The Streetlighting Services Agreement, which is dated
    July 1, 2004, obliges Enersource to perform certain identified services, which
    include the maintenance and repair of the Streetlighting System.

[7]

Streetlighting System is defined as all lighting installations under
    the jurisdiction of the Transportations and Works Department of the Cityand
    along public roadways of both the City and the Region, and public walkways
    within the City.  Under the same provision that defines Streetlighting
    System there is a requirement that Enersource provide to the City a map of the
    Streetlighting System in electronic form promptly upon execution of the Agreement
    and updates every six months thereafter during the term and any renewal
    thereof.

[8]

The City of Mississauga and Enersource were of the common understanding
    that, at the time of the accident, the streetlights on the Renforth bridge,
    even including the western side of the bridge that was physically located
    within the City of Mississauga, were not the responsibility of the City or its
    contractor.  This was confirmed by the Citys Streetlighting Supervisor, Eric
    Menezes, on his examination for discovery, where he stated that, from a
    streetlighting perspective, Mississaugas boundary stopped where Enersource stopped
    energizing the lights.  Mr. Menezes also acknowledged that the City believed
    that the map of the Streetlighting System that had been provided by Enersource,
    which did not include the Renforth bridge, was correct.

[9]

In his affidavit in response to the summary judgment motion, Mr. Menezes
    confirmed the Citys position that the Renforth bridge, including all
    streetlights on the bridge, were not the responsibility of the City to maintain. 
    However he went on to state:

the jurisdictional boundary between the City of Mississauga
    and the City of Toronto is located along the western curb of the Bridge and the
    six streetlights on the western side of the Bridge are within the geographical
    boundary of the City of Mississauga. I verily believe that as the boundary
    between the Cities of Toronto and Mississauga are [sic] within the Renforth
    Drive road allowance, Renforth Drive is a boundary road. I verily believe that
    as a boundary road, Mississauga has joint jurisdiction over Renforth Drive and
    therefore the Renforth Bridge is under the jurisdiction of the Transportation
    and Works Department of the City of Mississauga as set out in the Agreement.

[10]

The
    streetlights in question, on the west side of the Renforth bridge, were
    physically located within the City of Mississauga, but energized by Toronto
    Hydro.  There was conflicting evidence on the motion as to which party, the
    City or its contractor, would be responsible for identifying all of the
    streetlights that fall under the jurisdiction of the Transportation and Works
    Department of the City pursuant to the Agreement.  There was also a dispute as
    to which party would reach agreement with neighbouring municipalities and utilities
    respecting lighting on boundary roads or bridges located within the physical
    limits of the City, but energized by another utility.

[11]

Enersources
    Director of Business Development, Andrew Bloomfield, deposed that Enersource
    takes instruction from Mississauga as to what Mississauga considers to be its
    jurisdiction with respect to maintenance and repair of streetlights.  He
    offered two examples: part of Dundas Street West where streetlights on the
    south side energized by Oakville Hydro were included within Mississaugas
    jurisdiction and serviced by Enersource, and on Ninth Line where streetlights on
    the west side energized by Milton became part of Mississaugas jurisdiction
    after Mississauga acquired the land on which the streetlights were located. 
    Mr. Bloomfield said that on each occasion Enersource had received instructions
    from the City to include lights that were energized by another facility, and
    that this is why such streetlights were included in the Streetlighting System
    map, and were maintained by Enersource.

[12]

In
    response, Mr. Menezes stated that he had no knowledge and had found no
    documentation that the City had instructed Enersource to service the lights on Dundas
    Street that were energized by Oakville Hydro, and that such lights had been
    maintained by Enersource since before the first streetlight servicing agreement
    was signed in 2000, when Enersource had maintained all streetlights under the
    Citys jurisdiction, without a written agreement. With respect to the Ninth
    Line example, any discussions about the obligations of Enersource to inspect
    and maintain streetlights on the west side that had been energized by Milton took
    place four years after the accident, and at a time when Ninth Line was no
    longer a boundary road.

[13]

Mr.
    Menezes stated at para. 17 of his affidavit:

I verily believe that the examples Mr. Bloomfield has given not
    only fail to support the claim that Enersource only maintained lights on
    boundary roads when directed to by the City, but in fact refutes it. The City
    at all times expected Enersource to identify and map all streetlights under
    the jurisdiction of the Transportation and Works Department of the City as per
    the Agreement, and to work out an arrangement with the other municipalitys
    electrical authority (in this case Toronto Hydro) regarding maintenance on
    boundary roads as I verily believe it did with Oakville Hydro in the [Dundas
    Street West] example.

[14]

Under
    cross-examination Mr. Bloomfield confirmed that any instructions that
    Enersource maintain the streetlights on Dundas Street would likely have been
    provided in writing, however Enersource was unable to produce any document from
    Mississauga directing that it maintain those lights.

[15]

Mr.
    Bloomfield also acknowledged that Enersource was maintaining streetlights for
    the City of Mississauga on Winston Churchill Drive, which is a boundary road
    between Mississauga and Oakville, and that at least some of the streetlights it
    maintains are energized by Oakville.  He acknowledged that any instructions from
    the City of Mississauga would have been in writing, but again Enersource was
    unable to produce any document from the City advising of its responsibility to
    maintain the streetlights on that portion of the road.

[16]

The
    Agreement is unclear as to which party had responsibility for identifying all
    of the streetlights under the jurisdiction of the Transportation and Works
    Department of the City of Mississauga that were to be mapped by Enersource. 
    Further, it is unclear as to who was responsible to work out the arrangements
    on Mississaugas boundary roads.  The motion judge concluded that the City of
    Mississauga would have to advise its contractor of the lights it considered
    itself responsible for servicing (even where the streetlights were located on a
    boundary road within the geographical jurisdiction of the City).

[17]

In
    our view this finding ought not to have been made at this stage of the
    proceedings where the evidence was contradictory.  The motion judge did not address
    the conflicting evidence, and erred in his conclusion that the common
    understanding of the parties (that the streetlights in question were not within
    Mississaugas streetlight servicing jurisdiction) was determinative of the
    issues between the City of Mississauga and Enersource.

[18]

For
    these reasons I would conclude that, whether Enersource is liable to the
    plaintiffs under the claim, and to the City of Mississauga under its crossclaim,
    are issues for trial, and I would set aside the judgment dismissing such claims
    against Enersource.  The appeal is allowed.

[19]

The
    appellant is entitled to its partial indemnity costs of the summary judgment
    motion from the respondent Enersource in an amount to be agreed; if the parties
    are unable to agree, they are to provide brief written submissions not
    exceeding three pages in length within ten days hereof.  Costs of the appeal,
    as agreed between the parties, are fixed at $10,000, inclusive of disbursements
    and taxes, and payable by the respondent Enersource to the appellant.

Released: January 22, 2014

(P.R.)                                                           K.
    van Rensburg J.A.

I
    agree Paul Rouleau J.A.

I
    agree M.L. Benotto J.A.





[1]
Counsel for Toronto Hydro appeared at the hearings of both the motion and the
    appeal to urge the court in each case not to make any determination that could
    affect the issues between the other parties to the litigation, which will need
    to be resolved by the trial judge.


